This cause is pending before the court on the certification of conflict by the Court of Appeals for Brown County. On September 26, 1994, the record was filed in the Supreme Court. On September 29, 1994, this court issued an entry giving appellant until November 7, 1994, to file a brief and supplement to the brief. It appears from the records of this court that appellant has not filed a merit brief and supplement to the brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective November 30, 1994.